per curiam:
El Sr. Eugenio González Cardona fue admi-tido al ejercicio de la abogacía el 26 de junio de 1996 y juramentó como notario el 23 de julio del mismo año.
El 17 de noviembre de 2004, el Procurador General de Puerto Rico presentó una querella ante nos contra el señor González Cardona. Le imputó cuatro cargos, a saber: (1) haber violado el Canon 9 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, por incumplir en varias ocasiones con las órdenes emitidas por el Tribunal de Primera Instancia, fal-tando así a su deber de observar el mayor respeto hacia los tribunales; (2) no haber comparecido a la toma de varias deposiciones autorizadas por el tribunal, dilatando así los procedimientos y faltando al deber de puntualidad que es-tablece el Canon 12 (4 L.P.R.A. Ap. IX); (3) haber abando-nado la representación de un cliente sin solicitar la autori-zación del tribunal para renunciar a tal representación, según lo requiere el Canon 20 (4 L.P.R.A. Ap. IX), y (4) in-*552fringir el Canon 35 (4 L.P.R.A. Ap. IX) al incurrir en con-ducta carente de la sinceridad y la honradez que deben observar los abogados cuando comparecen ante los foros judiciales.
El 27 de diciembre de 2004, González Cardona contestó la querella. Alegó, en esencia, que la querella presentada era “frívola, sin fundamento en derecho y una que repre-senta un desquite o represalia por parte del Procurador General”. Réplica a mandamiento, pág. 1.
El 2 de marzo de 2005 nombramos a un Comisionado Especial para que, en presencia de las partes, recibiera la prueba y nos rindiera el informe correspondiente. La vista quedó pautada para el 5 de mayo de 2005. El querellado solicitó que se pospusiera. El Comisionado, entonces, se-ñaló la vista para el 29 de junio de 2005. A este segundo señalamiento, el señor González Cardona no compareció ni se excusó. Por tercera ocasión, se señaló la vista para el 6 de octubre de 2005. Llegada esa fecha, el querellado tam-poco compareció.
Ante esta situación, el 14 de octubre de 2005 el Comi-sionado Especial optó por informarnos las reiteradas in-comparecencias de González Cardona, las que calificó de injustificadas. Enterados del proceder del querellado, el 18 de noviembre de 2005 le concedimos un término para que mostrara causa por la cual no debía ser separado de inme-diato debido a sus incomparecencias injustificadas a los referidos señalamientos de vistas.
El señor González Cardona compareció ante nos doce días después del término que le habíamos concedido. Ex-plicó que sus incomparecencias se debían a que hacía tres años residía en el estado de Florida, donde había mudado su domicilio. Que había dejado un apartado postal en Puerto Rico y un familiar le recogía allí su correspondencia “cada tres o cuatro semanas” y se la enviaba a la Florida. Por ello adujo que su correspondencia se demoraba “de seis a ocho semanas” en llegarle. En fin, por primera vez nos *553notificó su dirección postal de Florida y solicitó un término adicional de treinta días para viajar a Puerto Rico y con-tratar a un abogado para agilizar los procedimientos en este caso.
El 8 de febrero de 2006, habiendo transcurrido más de dos meses de esta última comparecencia, decretamos su suspensión inmediata e indefinida del ejercicio de la abo-gacía mediante la opinión per curiam In re González Cardona, 167 D.P.R. 106 (2006). En esa ocasión concluimos que, al ausentarse injustificadamente a las vistas convoca-das para dilucidar la querella en su contra —por cuya ra-zón no pudo adjudicarse en los méritos— y al no notificar-nos durante tres años de su cambio de dirección postal o física, tanto de su residencia como de su oficina, había in-cumplido con varios deberes medulares que tenía como abogado.
En reacción a su suspensión del ejercicio de la profesión, el 7 de abril de 2006 el Sr. Eugenio González Cardona pre-sentó una “Moción Informativa y en Repudio a Decisión Discriminatoria”. En ésta, de manera irrespetuosa, les im-putó parcialidad y prejuicio a algunos de los miembros de este Tribunal. Las expresiones que realizó fueron las si-guientes:
... [RJecientemente este alto foro emitió dos decisiones contra este abogado claramente discriminatorias, obscenas, motivadas políticamente, completamente ilegales, caprichosas y sobr[e t]odo que repugnan e[l] sistema civilizado de Derecho como el que la Constitución de los Estados Unidos exige. Son dos deci-siones completamente inmorales, faltas de ética y fundamento jurídico que merecen nuestro más decidido repudio y que com-batiremos agresivamente hasta las últimas consecuencias en todos los foros federales [y] administrativos tanto en Puerto Rico como en el Estado de la Florida. Obviamente, me refiero a los dos casos de epígrafe,!1) que representaron un claro conflicto ético para la Juez ... que fue juez y parte como pasada Secreta-*554ría de Justicia en ambos casos. Sin embargo, ni siquiera se in-hibió aunque se le solicitó oportunamente.
Pero primero, quiero expresar todo mi agradecimiento al grupo de jueces que no se dejaron presionar e intimidar por unos jueces claramente prejuiciados políticamente y que actua-ron con toda la mala fe del mundo, con ánimo revanchista, ile-gal, prepotentes y una actitud contumaz. Estos jueces que así actuaron son los jueces populares ...,1a mencionada juez ... y la juez .... Me imagino que mucho tendrán que explicar a las au-toridades que investigarán [e]ste caso a la luz de la jurispru-dencia misma de este mismo Tribunal, la decisión del Tribunal Apelativo [sic], pero sobre todo de la decisión del juez de pri-mera instancia ..., hoy juez del Tribunal Apelativo [sic]. Des-afortunadamente para este trío de jueces, una mera lectura al libro de Derecho Penal del profesor Chiesa les hubiese refres-cado la memoria respecto a la figura jurídica del fruto del árbol ponzoñoso y le hubiesen devuelto el caso al Procurador General inmediatamente. Y no esperar más de 2 años buscando una mayoría que nunca consiguieron. Obviamente, existieron otras motivaciones que en su día señalaremos y probaremos. Sin embargo, dejemos que sean otras personas quienes pasen juicio sobre [e]stas decisiones repugnantes a la justicia y al buen nombre de este alto foro.
Respecto al caso de Conducta Profesional, que insistimos, está íntimamente relacionado con el otro, he nombrado al Ledo. Jorge Gordon Menéndez para que presente toda la prueba que poseo para demostrar lo equivocado, la mala fe de la decisión. Sin embargo, mis abogados del Estado de la Florida también tocarán algunos aspectos en conjunto con la in-tervención indebida de la juez Rodríguez y el Procurador Ramos, además de las querellas que se someterán a nivel federal y la posible intervención del Procurador General del Estado de la Florida, Charlie Crist y las Asociaciones de abogados del Estado que velan contra la discriminación.
Dada la gravedad de toda ésta situación creada por [e]stas decisiones, próximamente estaré viajando a Puerto Rico para reunirme con el Ledo. Gordon y entregarle toda la documenta-ción disponible de ambos casos. Además, aunque no soy político ni nunca he trabajado con gobierno alguno, he seguido la reco-mendación y hemos solicitado y estamos solicitando todavía re-uniones con el Presidente del Senado Kenneth McClintock, para denunciar lo que está pasando [en] el Tribunal Supremo de manera que el actual puesto vacante lo ocupe un juez con ideología estadista y no dejen pasar otro nombramiento. Tam-bién denunciaremos y le explicaremos toda ésta situación [al] *555Senador Pedro Ros[s]elló y al Ledo. Romero Barceló. Moción informativa y en repudio a decisión discriminatoria, págs. 1-3.
Examinadas estas expresiones, y en vista de que el que-rellado se encontraba suspendido, el 1 de mayo de 2006 ordenamos unir al expediente de este caso la referida mo-ción para que fuese considerada cuando solicitara su reinstalación.
El 17 de marzo de 2008, el señor González Cardona pe-ticionó su reinstalación al ejercicio de la abogacía. En la moción que presentó a esos efectos explicó las razones por las cuales realizó las expresiones citadas. Adujo que nunca entendió por qué este Tribunal no alcanzó una mayoría que lo favoreciera en Pueblo v. González, 167 D.P.R. 350 (2006). Ello, unido a que decretamos su suspensión indefinida en In re González Cardona, supra, le hicieron pensar que se este Foro discriminaba en su contra. A esos efectos mani-festó: “En aquel momento me encontraba sumamente fu-rioso por la acción viciosa y contumaz del Departamento de Hacienda contra mi persona llevando un caso viciosamente por 10 largos años que estropearon mi vida económica y tuve que dejar la Isla”.
Expresó su arrepentimiento y ofreció disculpas a los miembros de este Tribunal por la forma irrespetuosa en que se dirigió en aquella ocasión. Ahora bien, estableció que “comprend[e] que muchas veces la frustración y el fra-gor en la litigación puede ocasionar que un abogado caiga en esa práctica censurable”. En fin, solicitó que, por haber transcurrido dos años desde su suspensión —tiempo que estimó suficiente— y tras considerarse una persona de una excelente reputación que ha aprendido la lección, era me-recedor de que lo reinstalásemos a la práctica de la profesión.
El 26 de marzo de 2008 le notificamos al señor González Cardona que, a los fines de considerar su solicitud de reins-talación, informara su disposición a que se tramitase en sus méritos el proceso disciplinario que culminó con su suspen-*556sión indefinida del ejercicio de la abogacía. El 2 de abril de 2008 compareció ante nos para informarnos que estaba dis-puesto a ventilar en sus méritos el procedimiento disciplina-rio pendiente. El 9 de mayo de 2008 ordenamos reabrir el procedimiento disciplinario. El 9 de junio de 2008 nombra-mos a la Hon. Eliadís Orsini Zayas, ex Juez del Tribunal de Primera Instancia, para que, en presencia de las partes y en calidad de Comisionada Especial, recibiera la prueba y nos rindiese un informe con sus determinaciones de hechos y las recomendaciones que estimase pertinentes.
El 9 de enero de 2009, la Comisionada Especial rindió su informe. Veamos a continuación los hechos específicos imputados al querellado, los cuales surgen del expediente y de las determinaciones fácticas de la Comisionada Especial.
I
El 28 de marzo de 2002, unos abogados de profesión, en calidad de demandantes, presentaron una demanda para la solicitud del cobro de dinero por los servicios prestados y no compensados. El 2 de julio de 2002, los demandados, por conducto del querellado, el entonces Ledo. Eugenio Gonzá-lez Cardona, contestaron la demanda negando todas las alegaciones esbozadas.
El 12 de julio de 2002, los demandantes presentaron una solicitud de sentencia sumaria bien fundamentada. Alegaron, en síntesis, que los demandados actuaban con temeridad al negar alegaciones cuyos hechos surgían de los documentos que acompañaban la solicitud, pues éstos acre-ditaban la existencia de la deuda por la suma reclamada e, incluso, la aceptación de la deuda por la parte demandada. El Tribunal de Primera Instancia les otorgó veinte días a los demandados para que presentaran una oposición a la petición de sentencia sumaria. Transcurrido el término, és-tos no comparecieron.
*557Además, el 22 de julio de 2002, los demandantes le in-formaron al tribunal que, al examinar el expediente del caso en la Secretaría del Tribunal de Primera Instancia, se percataron de que se había contestado la demanda, pero que la parte demandada no le había notificado esa contestación. En esa ocasión, le evidenciaron al tribunal cómo, mediante facsímil dirigido al querellado el 15 de ju-lio de 2002, le solicitaron a éste que le remitiera una copia de la contestación a la demanda, pero afirmaron que nunca recibieron respuesta a lo solicitado. Debido a lo anterior, ese mismo 22 de julio el tribunal le ordenó al señor Gonzá-lez Cardona que le notificara todos los escritos a los demandantes. Sin embargo, en vista de que el querellado hizo caso omiso de esta orden, pues nunca le envió una copia de la referida contestación, los demandantes gestio-naron en la Secretaría del Tribunal de Primera Instancia que se le hiciera entrega de una copia de ésta.
El 28 de agosto de 2002, el foro primario declaró “con lugar” la solicitud de sentencia sumaria imponiéndole a los demandados el pago de la suma de $69,159.61, sin costas e intereses, ni honorarios. La sentencia se notificó el 30 de agosto de 2002. Ahora bien, no es hasta el 4 de septiembre de 2002 que la parte demandada, representada por el que-rellado, comparece mediante un escueto escrito para opo-nerse a que se dicte una sentencia sumaria. En su oposi-ción argumentó que fue el 20 de agosto de 2002 que recibió la copia de la solicitud de sentencia sumaria. Sin embargo, no acompañó documento acreditativo alguno.
El foro primario denegó la moción en oposición a que se dictase la sentencia sumaria. Los demandantes supieron que se había presentado esa oposición cuando recibieron la notificación de tal denegatoria. En vista de ello, los deman-dantes acuden una vez más al tribunal a informar que el abogado de los demandados, el señor González Cardona, tampoco les había notificado esa alegación, por lo que le solicitaron a ese foro que le impusiera sanciones económi-*558cas al señor González Cardona y a los demandados. A esos efectos, el foro primario ordenó a éstos que comparecieran y explicaran la razón por la cual habían incumplido con su deber de notificar sus alegaciones a las partes, según lo exige nuestro ordenamiento jurídico. Nunca comparecie-ron, por lo que nuevamente incumplieron con las órdenes del tribunal.
Así las cosas, la parte demandada nunca solicitó recon-sideración ni recurrió de la sentencia aludida. Advenida final y firme, el 11 de octubre de 2002 los demandantes presentaron sendas mociones para que el tribunal permi-tiera realizar el descubrimiento de prueba necesario para identificar los bienes de los demandados sobre los cuales se podría ejecutar el dictamen. El 16 de octubre de 2002, el foro primario declaró “con lugar” la solicitud. A esos efec-tos, emitió una orden dirigida al codemandado Jorge David Fortis, notificada al señor González Cardona por ser su representante legal, para que se llevara a cabo una deposición. La deposición quedó programada para el 21 de noviembre de 2002.
El 2 de diciembre de 2002, los demandantes le informa-ron al foro primario que el codemandado no había compa-recido a la deposición, como tampoco el querellado. Tam-bién indicaron que habían logrado comunicarse por teléfono con el señor González Cardona, quien les informó que hacía dos meses había renunciado a la representación legal de los demandados y le había entregado el expediente al codemandado señor Fortis. En su comparecencia al tribunal, además, hicieron constar que verificaron en la Se-cretaría del foro primario de Orocovis si realmente se ha-bía presentado la renuncia y fueron informados de que era incorrecto. En atención a la información presentada por los demandantes, el 3 de diciembre de 2002 el Foro de Primera Instancia de Orocovis ordenó a los demandados a compa-recer a una deposición en ese mismo tribunal el 18 de fe-brero de 2003, y que mostraran causa por la cual no debían *559ser encontrados incursos en desacato. Esta orden se les notificó directamente a los demandados y al querellado a la dirección que a esa fecha tenía en Florida.
El 18 de febrero de 2003, el codemandado señor Fortis se presentó a la toma de la deposición sin su abogado, el señor González Cardona. Ese día el señor Fortis informó que su madre, quien figuraba como la codemandada, había fallecido el 3 de febrero de 2003, por lo que él quedaba como único demandado. También informó que no sabía de su abogado desde hacía varios meses, puesto que éste se había mudado al estado de la Florida y había perdido con-tacto con él. En vista de lo anterior, luego de examinar que en el expediente no constaba una moción de renuncia de representación legal, el Tribunal de Primera Instancia le impuso al querellado sanciones económicas, las cuales to-davía no ha pagado. Además, le ordenó mostrar causa por la cual no debía ser encontrado incurso en desacato por su incomparecencia a la deposición pautada para el 21 de no-viembre de 2002, así como a la de ese día, 18 de febrero de 2003.
En esa ocasión, el señor Fortis también informó que ha-bía acordado con la parte demandante culminar el litigio mediante una estipulación. Los demandantes aceptaron que efectivamente se había preparado un documento de estipulación, el cual habían enviado al querellado para su aprobación, pero que nunca recibieron el documento de vuelta. Así las cosas, la parte demandante solicitó que se dejara pendiente la aprobación de la estipulación hasta tanto el señor Fortis contratara una nueva representación legal.
El 25 de marzo de 2003 acudieron una vez más al foro primario tanto los demandantes como el señor Fortis, acompañado este último por su nueva representación legal; nuevamente estuvo ausente el querellado. En esta oca-sión, el señor Fortis declaró bajo juramento que González Cardona le había informado verbalmente que había renun-*560ciado a su representación legal, pero que no le había entre-gado documento alguno relacionado con el caso. Con el fin de adelantar la solución del pleito, el Tribunal de Primera Instancia procedió a relevar al querellado de la represen-tación legal del señor Fortis y aceptó que se sustituyese por la nueva representación legal. De esta forma culminó el caso, esto es, finalizó conforme a la estipulación aludida y sin la participación del señor González Cardona.
Como consecuencia de los reiterados incumplimientos e incomparecencias del querellado en el caso de cobro de dinero, el 29 de mayo de 2003 el foro primario emitió una “resolución y orden”, mediante la cual le impuso sanciones económicas adicionales a las que le había impuesto con anterioridad. Además, le advirtió al señor González Car-dona que, de no efectuar el pago de la sanción impuesta, referiría el asunto a esta Curia para que iniciásemos el correspondiente procedimiento disciplinario en su contra. Este dictamen fue notificado a la dirección postal del que-rellado que, en ese momento, obraba en el expediente del tribunal.
Inconforme con esta resolución, el 31 de julio de 2003 el querellado presentó una solicitud de reconsideración. Se-ñaló que hacía más de siete meses que el señor Fortis ha-bía contratado a otro abogado, por lo que, previo a presen-tar su renuncia, le había entregado el expediente. Insistió, tal como lo hizo en comparecencias previas ante ese tribunal, que el foro primario continuaba enviando las notifica-ciones a direcciones que habían dejado de ser las suyas. Sin embargo, en el escrito de reconsideración que presentó hacía constar como suya la misma dirección que constaba en el expediente del tribunal. De hecho, esa dirección era la misma a la que se le notificó la mencionada “resolución y orden” de la cual solicitó reconsideración.
Además, en esa comparecencia anunció que poseía y presentaría prueba que demostraba que había renunciado a la representación legal del señor Fortis, así como la evi-*561dencia del error en la dirección a la que se le notificaban las órdenes del tribunal. En esos términos, alegó: “Que po-seo pruebas irrefutables de todo lo aquí establecido y en los próximos 10 días estaremos radicando otra Moción con los documentos que establecen los errores en dirección de este Honorable Tribunal; las conversaciones de hace más de 7 meses con el nuevo abogado del señor Fortis as[í] como su nombre, teléfono y dirección; documentos firmados por el señor Fortis recibiendo el expediente, etc.” Moción de re-consideración y en oposición a resolución, pág. 2. Sin embargo, el querellado nunca presentó prueba alguna al respecto. Asimismo, la Comisionada Especial en su in-forme hace constar que tampoco en los procedimientos ven-tilados ante ella el querellado presentó prueba pertinente y material para refutar lo alegado en su contra; esto es, la prueba que ofreció no la había presentado en ninguna etapa de los procedimientos disciplinarios.
El 20 de agosto de 2003, el Tribunal de Primera Instan-cia refirió el asunto ante esta Curia. En la orden que emi-tió indicó que González Cardona continuaba sin compare-cer, así como que tampoco había pagado las sanciones económicas y los gastos de la deposición que no se pudo celebrar debido a su incomparecencia, según le ordenó pa-gar en el término de diez días dispuestos en la “resolución y orden” emitida el 29 de mayo de 2003. Entendió que ese comportamiento era una muestra más de la actitud del querellado de ignorar y menospreciar sus determinaciones y órdenes.
Así las cosas, no es hasta el 5 de septiembre de 2003 que el señor González Cardona comparece ante el foro primario mediante una moción informativa. Solicitó que el Tribunal de Primera Instancia estableciera las determinaciones de hechos y los fundamentos de derecho para las sanciones impuestas. Sin embargo, la “resolución y orden” de 29 de mayo de 2003 —mediante la cual se le impusieron las san-ciones— fue una muy explícita y fundamentada, y de la *562cual González Cardona no recurrió. Además, reiteró que de los autos se desprendía que él había renunciado a la repre-sentación legal del señor Fortis hacia bastante tiempo, y que le había entregado el expediente a éste. Igualmente, argumentó una vez más que el foro primario enviaba las notificaciones a direcciones erróneas. No obstante, de los autos se desprendía lo contrario, pues precisamente la dirección que hizo constar en esa moción fue la misma a la que el tribunal envió las últimas notificaciones.
El 9 de enero de 2009, la Comisionada Especial emitió el informe sobre la acción disciplinaria que motivó este recurso. A base de los hechos relatados, encontró probadas las violaciones éticas imputadas, esto es, concluyó que el señor González Cardona había incurrido en violaciones a los Cánones 9, 12, 20 y 35 del Código de Ética Profesional, supra. A la luz de todo lo anterior, procedemos a resolver la solicitud de reinstalación presentada por González Cardona.(2)
II
En numerosas ocasiones hemos establecido que todo asunto relacionado con la reglamentación del ejercicio de la profesión legal, lo que incluye la admisión y la separación de sus miembros, es facultad inherente de este Tribunal.(3) En el ejercicio de tal autoridad, hemos separado del ejercicio de la profesión legal a aquellos abogados que no se desempeñan conforme a las rigurosas normas de conducta que rigen el quehacer de esta honrosa profesión.
Los cánones del Código de Ética Profesional contienen las pautas mínimas que deben guiar a los miembros *563de la clase togada en el ejercicio de su delicada faena.(4) Su propósito es promover en ellos un desempeño profesional y personal acorde con los más altos principios de la conducta decorosa.(5) Y es que tal desempeño beneficia tanto a la profesión como a la ciudadanía en general y a las institu-ciones de justicia del País.(6)
En la búsqueda de esa conducta decorosa, el Canon 9 del Código de Etica Profesional, supra, les exige a los miembros de la profesión legal el deber de observar una conducta hacia los tribunales que se caracterice por el mayor respeto.(7) A tales efectos, este canon dispone que “[e]llo incluye la obligación de desalentar y evitar ataques injustificados o atentados ilícitos contra jueces o contra el buen orden en la administración de la justicia en los tribunales”.(8)
Asimismo, este precepto ético exige de la clase togada el deber de atender pronta y diligentemente las órdenes que emiten los tribunales. Como parte de este deber, se re-quiere la comparecencia compulsoria de los abogados a los señalamientos judiciales con respecto a la tramitación de las causas de sus clientes.(9) Y es que la desatención a esas órdenes, además de constituir una clara violación al man-dato del Canon 9, supra, representa un grave insulto a la autoridad de los tribunales.(10)
El incumplir continuamente con las órdenes de los tribunales provoca retrasos irrazonables en el trámite de los casos, lo que tiene la grave consecuencia de afectar *564la administración de la justicia.(11) Precisamente, para pro-piciar la buena administración de la justicia, en numerosas ocasiones hemos reiterado que este precepto ético exige de todo abogado el cumplimiento puntual y diligente de las obligaciones asumidas.(12) Y es que la buena marcha de los procesos judiciales del País es responsabilidad ineludible de todo miembro de la profesión legal.(13) Ello así en vista de que el abogado, además de defensor de su cliente, es colaborador de la justicia.(14)
Por su parte, pero relacionado con el deber de respeto hacia la autoridad judicial, el Canon 12 exige de la clase togada la obligación de tramitar las causas del cliente de manera puntual y concisa. A esos efectos, establece:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y [los] testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello im-plica el desplegar todas las diligencias necesarias para asegu-rar que no se causen indebidas dilaciones en su tramitación y solución.(15)
De esta forma, el deber de puntualidad y concisión en la tramitación de los casos y en el cumplimiento con los seña-lamientos judiciales es debido tanto al tribunal como a los compañeros abogados y, sobre todo, al cliente mismo.(16) Esta responsabilidad ética está presente en todas las eta-pas del litigio e incluye el deber de acatar las órdenes del tribunal.(17)
En este sentido, hemos expresado que “ ‘[e]n la tramitación de un pleito, el abogado debe a las cortes el *565respeto a las órdenes judiciales que le son dirigidas, exi-giéndose de él la asistencia puntual y el despliegue de to-das las diligencias necesarias para asegurar que no se cau-sen indebidas dilaciones en la tramitación y solución de los casos’ ”.(18) En otras palabras, que “desatender las órdenes del tribunal y no comparecer a las vistas pautadas consti-tuye una falta de respeto al tribunal lo que infringe los deberes éticos consagrados en los cánones 9 y 12 del Código de Ética Profesional”.(19)
Por su parte, el Canon 20 dicta que un abogado “no puede ni debe renunciar [a] la representación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e imprevista para ello”.(20) De existir esta razón para solicitar la renuncia a la representación legal de su cliente, este canon dispone el procedimiento que debe realizar todo abogado para ello.
En vista de la función fundamental que ejerce, el abogado, antes de renunciar, debe procurar tomar todas las medidas razonables que eviten perjuicios al derecho de su cliente. A esos fines, el Canon 20, supra, provee, a modo de ejemplo, algunas de las medidas necesarias, a saber: notificarle al cliente sobre su renuncia; aconsejarle sobre la necesidad de contratar una nueva representación legal y concederle tiempo para ello; notificarle los términos dispuestos en ley que puedan afectar su derecho o para la presentación de cualquier escrito, y señalarle cualquier otra disposición que haya establecido el tribunal.(21)
De igual forma, dispone este canon que al advenir efectiva la renuncia del abogado, éste está obligado a en-*566tregar el expediente del caso al cliente, así como todo do-cumento relacionado(22) Asimismo, tendrá que reembol-sarle inmediatamente cualquier cantidad que el cliente le haya pagado por adelantado en honorarios por servicios que no se han prestado al momento de concretarse la renuncia.
De otro lado, el Canon 35, supra, exige que la conducta de todo miembro de la profesión legal hacia sus representados y sus compañeros abogados, así como hacia los tribunales, debe caracterizarse por ser sincera y honrada.(23) A esos efectos, este precepto ético aclara que no es sincero ni honrado utilizar medios incompatibles con la verdad ni inducir a error al juzgador mediante artificios o falsa relación de los hechos o del derecho. En vista de ello, el propio canon precisa que al abogado redactar cualquier documento que someta ante la consideración del tribunal, tiene la obligación de ajustarse a la sinceridad de los hechos. Y es que “[l]a verdad es un atributo inseparable del ser abogado, y sin ésta, la profesión jurídica no podría justificar su existencia”. (24)
Reiteradamente hemos expresado que un abogado que falta a la verdad infringe el Canon 35, supra, independientemente de los motivos que lo condujeron a incurrir en esa conducta o de que no se hubiera peijudicado a tercero alguno.(25) Por tal razón, todo abogado, en virtud de la confianza depositada en él como miembro de la ilustre clase togada, debe conducirse de forma digna y honorable tanto en la vida privada como en el desempeño de su profesión. (26) En aras de preservar el honor y la dignidad de la profesión, el compromiso del abogado con la verdad es *567siempre incondicional.(27) Desde esta perspectiva, al adju-dicar los méritos de una acción disciplinaria, lo que corres-ponde evaluar es si la conducta que se le imputa al abo-gado lo hace indigno de pertenecer a esta honrosa profesión.(28)
f — H h-H hH
La Regla 14 del Reglamento del Tribunal Supremo establece que le corresponde al Comisionado Especial designado celebrar una vista para recibir la prueba.(29) Como desempeña una función similar a la del juzgador de primera instancia, el Comisionado Especial se encuentra en mejor posición de aquilatar la prueba testifical.(30) En este sentido, sus determinaciones fácticas merecen nuestra mayor deferencia.(31)
Ahora bien, hemos precisado que este Tribunal no está obligado a aceptar el informe que rinde el Comisionado Especial en un procedimiento disciplinario contra un abogado, sino que podemos adoptar, rechazar o modificar tal informe.(32) Sin embargo, nos abstendremos de intervenir con sus determinaciones de hechos salvo que se demuestre pasión, prejuicio, parcialidad o error manifiesto en su apreciación.(33)
Con estos preceptos en mente, y en vista de que no he-mos encontrado nada en el expediente que nos anime a intervenir con las determinaciones de hechos de la Comi-sionada Especial, por lo que la presunción sobre su correc-*568ción no ha sido rebatida, adjudiquemos la controversia ante nuestra consideración.
IV
Previo a analizar con especificidad los cargos que se le imputaron al señor González Cardona, resulta pertinente reseñar algunas incidencias acaecidas en la vista cele-brada por la Comisionada Especial, las cuales surgen de su Informe, y completan el cuadro fáctico y probatorio de este caso.
Surge del Informe de la Comisionada Especial que la vista final de este caso se celebró el 20 de noviembre de 2008, la cual, a petición del querellado, sería una vista evi-denciaría, ya que éste había anunciado la presentación de tres testigos. Los testigos que anunció eran: el Sr. Eleute-rio Pastrana, como testigo de reputación; la Sra. Lydia Díaz Ñazario, quien era la secretaria del querellado para la fecha de los hechos objeto de la querella y quien testifi-caría que le entregó el expediente al señor Fortis, y el pro-pio señor Fortis, quien testificaría que acudió a la oficina del querellado y la secretaría de éste le entregó el expediente. Ahora bien, consignó la Comisionada Especial que esos tres testigos anunciados nunca fueron producidos por el querellado, pues el día de la vista renunció a sus testimonios argumentando que no los pudo localizar debido al tiempo que había transcurrido.
De esta forma, sobre la alegada entrega del expediente al señor Fortis y la fecha en que ésta se produjo, la Comi-sionada Especial expuso que el querellado no presentó prueba alguna sobre el particular. Además, expresó que el querellado tampoco pudo probar que presentó una moción de renuncia de representación legal conforme exige el Canon 20 del Código de Ética Profesional, supra, ello, a pesar de que durante el proceso insistió que había presentado tal renuncia. Debido a que el señor González Cardona anunció *569la prueba mencionada, pero finalmente renunció a ésta sin justificación válida, la Comisionada Especial aplicó la pre-sunción contenida en la Regla 16(5) de las anteriores Re-glas de Evidencia —idéntica a la actual Regla 304(5)— res-pecto a que “toda evidencia voluntariamente suprimida resultará adversa si se ofreciere”.(34)
Consignado lo anterior, resulta pertinente recordar la forma en que se inició este procedimiento de conducta profesional. Comenzó con la emisión de una “resolución y orden” por parte del Hon. Nelson Javier Canabal, Juez del Tribunal de Primera Instancia, Sala de Orocovis, quien pre-sidía un caso sobre cobro de dinero, en el que el querellado „ era el abogado de la parte demandada. El mencionado dic-tamen tuvo el objetivo de consignar los acontecimientos pro-cesales acaecidos en el referido caso a los fines de imponerle sanciones económicas al entonces licenciado González Car-dona debido a su reiterado incumplimiento con las órdenes de ese tribunal. Incluso, en ese escrito se le advirtió que, de no efectuar el pago de las sanciones económicas impuestas, el asunto sería referido ante esta Curia a los efectos de ini-ciar un procedimiento disciplinario en su contra. En vista de que el querellado incumplió con este dictamen, el Hon. Nelson Javier Canabal emitió una orden a los únicos efectos de remitimos copia de la citada “resolución y orden” para que procediéramos con la acción que estimásemos conveniente.
Con el beneficio del referido realizado por el mencionado juez, remitimos el asunto a la Oficina del Procurador General para la investigación y el informe correspondientes. *570En cumplimiento con lo ordenado, el Procurador General rindió su informe y, previo a los trámites de rigor, presentó un escrito de querella en el que le imputó cuatro cargos por alegadas violaciones a los Cánones 9, 12, 20 y 35 del Có-digo de Ética Profesional, supra. En este sentido, no se debe albergar duda en cuanto a que el contenido de los cargos imputados y, en consecuencia, este procedimiento se inicia por motivo de un referido que hace un juez del Tribunal de Primera Instancia, mediante el cual enumera una serie de incumplimientos por parte del querellado con las partes litigantes y con el propio foro primario en un caso ante su consideración.
La serie de incumplimientos ya han sido reseñados. La Comisionada Especial estableció como hecho cierto que el querellado hizo caso omiso a la orden del foro primario en cuanto a que le notificara a los demandantes todos los escri-tos que había presentado. Ello así, en vista de que los de-mandantes le informaron al tribunal que, al examinar el expediente del caso en la Secretaría del Tribunal de Primera Instancia de Orocovis, se percataron de que se había contes-tado la demanda, pero que la parte demandada no le había notificado esa contestación. Más aún, con posterioridad a este requerimiento del tribunal, el querellado presentó un escrito para oponerse a la solicitud de los demandantes para que se dictase sentencia sumaria, incurriendo nuevamente en la práctica de no notificar esa alegación a los deman-dantes. Enterado el tribunal de este incumplimiento, ordenó al querellado que compareciera y explicara la razón por la cual había incumplido nuevamente con el deber de notificar sus alegaciones, pero éste tampoco cumplió con esta orden, pues no compareció en esos términos ni notificó el referido escrito. La desatención a esas órdenes, además de constituir una clara violación al mandato del Canon 9, representa un grave insulto a la autoridad de los tribunales.(35)
*571Lo anterior, unido a las expresiones irrespetuosas, ofen-sivas y amenazantes que realizó el querellado en la Moción Informativa y en Repudio a Decisión Discriminatoria, que presentó en reacción a su suspensión indefinida del ejerci-cio de la profesión en In re González Cardona, supra, y mediante la cual les imputó parcialidad y prejuicio a algu-nos de los miembros de este Tribunal, no nos deja ninguna duda de que el querellado violó la pauta ética establecida en el citado Canon 9 del Código de Ética Profesional. Así concluimos, ya que la citada moción y la “resolución y or-den” emitida por el foro primario que detalló la serie de incumplimientos en que éste incurrió —de la cual el que-rellado no recurrió ni presentó prueba en contrario ante la Comisionada Especial— representa una prueba clara y convincente de que el querellado faltó así a su deber de observar el mayor respeto hacia los tribunales.
No nos satisfacen las explicaciones que ofrece el quere-llado sobre las razones por las cuales realizó las desafortu-nadas expresiones contra algunos de los miembros de esta Curia, pues no estamos de acuerdo con su afirmación de que “muchas veces la frustración y el fragor en la litigación puede ocasionar que un abogado caiga en esa práctica censurable”. Aun cuando reconocemos que hay instancias en las que a los abogados les causa desazón las determina-ciones adversas que puedan hacer los tribunales, hemos expresado que ello no es licencia para cuestionar la digni-dad, honestidad y ecuanimidad de los miembros de la Judicatura.(36) Los abogados, sin exclusión ninguna, están obligados en todo momento por el Canon 9 a “desalentar y evitar ataques injustificados o atentados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales”.(37)
*572Relacionado con el deber de respeto hacia la autoridad judicial, podemos concluir que el querellado no tramitó las causas de sus clientes de manera puntual y concisa contra-viniendo así los postulados del Canon 12, supra. Con sus constantes incomparecencias a la toma de las deposiciones autorizadas por el tribunal en la etapa de ejecución de sen-tencia, dilató los procedimientos y faltó al deber de puntua-lidad que establece el Canon 12. En otras palabras, el se-ñor González Cardona no desplegó todas las diligencias necesarias para asegurar que no se causaran dilaciones indebidas en la tramitación y la solución del litigio enta-blado contra su cliente.
Al igual que la Comisionada Especial, concluimos que el querellado faltó al deber de concisión en la tramitación del caso, pues las continuas incomparecencias a las deposicio-nes autorizadas por el tribunal obligó que se tuvieran que emitir nuevas órdenes duplicando así los esfuerzos del foro primario, lo que no era necesario efectuar a no ser que el querellado hubiese cumplido con el deber ético que le im-pone el Canon 12, supra. En fin, al desatender las órdenes del Tribunal de Primera Instancia y no comparecer a las deposiciones pautadas, constituye una falta de respeto al tribunal, lo que infringe los deberes éticos consagrados en los Cánones 9 y 12 del Código de Ética Profesional, supra.
En cuanto al tercer cargo imputado en la querella, la Comisionada Especial concluyó que el señor González Car-dona incurrió en conducta violatoria del Canon 20, supra, debido a que se desligó y se desentendió del caso dejando indefenso a su cliente sin solicitar su renuncia, conforme lo exige este precepto ético. Fueron los demandantes quienes le informaron al tribunal que habían logrado comunicarse por teléfono con el querellado y éste les comunicó que ha-bía renunciado a la representación legal del señor Fortis y que le había entregado el expediente. Sin embargo, el se-ñor Fortis, por su parte, compareció al tribunal y declaró, bajo juramento, que el querellado le había informado ver-*573balmente que había renunciado a su representación legal, pero que nunca le entregó documento alguno relacionado con el caso. Así las cosas, tras confirmar que del expediente no constaba una moción de renuncia de representación legal, el foro primario le impuso al querellado sanciones eco-nómicas, las cuales no ha pagado.
De esta forma quedó probado que el querellado infringió lo dispuesto en el Canon 20, supra, pues un abogado “no puede ni debe renunciar [a] la representación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justifi-cada e imprevista para ello”.(38) El señor González Car-dona, a pesar de que anunció prueba al respecto, nunca probó que solicitó permiso al tribunal para hacer efectiva su renuncia y que le notificó a su representado sobre ésta, así como tampoco le aconsejó a éste sobre la necesidad de contratar una nueva representación legal ni le notificó so-bre los señalamientos establecidos por el tribunal, todo ello, en contravención a los postulados del mencionado pre-cepto ético. Asimismo, infringió el Canon 20 en la medida en que se desprende de la prueba que no le hizo entrega del expediente al señor Fortis cuando debía, cuestión que, a pesar de que alegó que probaría que sí se lo había entre-gado, realmente nunca pudo demostrarlo.
En este punto, conviene transcribir las determinaciones que realizó la Comisionada Especial sobre este particular:
[S]urge por expresiones del querellado, que no se han reba-tido, que él había abandonado la jurisdicción y que tuvo la conversación con los demandantes informando que había re-nunciado y había entregado el expediente al Sr. Fortis dos meses antes del 20 de noviembre de 2002. Entonces tenemos que concluir que contradictoriamente —según su versión y si-guiendo la misma— estaría el querellado realizando gestiones en relación a clientes que ya no representaba cuando presentó *574el escrito en oposición a la solicitud de sentencia sumaria. Re-cuérdese que la moción de sentencia sumaria se declaró con lugar el 28 de agosto de 2002, notificada la sentencia el 30 de agosto del mismo año 2002; pero el abogado querellado pre-sentó la oposición a la solicitud de sentencia sumaria el 4 de septiembre de 2002 y la moción de sentencia sumaria se había presentado desde el 12 de julio de 2002.
... Sobre este tema el querellado ha insistido en que entregó el expediente al Sr. Fortis el 27 de agosto de 2002 y que pre-sentó una moción de renuncia desde esa fecha, aunque no po-see prueba alguna para sostenerlo y en los autos del caso B4CI2002-0037 no obra moción de renuncia de esa fecha; la única moción de renuncia que obra en el expediente tiene fe-cha de 11 de marzo de 2003; pero hay que resaltar que la misma fue presentada luego de haber el abogado incumplido órdenes del tribunal y habérsele impuesto sanciones económi-cas que a esta fecha no ha satisfecho. El querellado nunca recurrió de las determinaciones tomadas en su contra en instancia. Además, en cuanto a la prueba anunciada en estos procedimientos por el querellado, al no presentarla el quere-llado, le aplicamos la presunción de que esa prueba le resul-taba adversa. Informe de la Comisionada Especial, págs. 11 y 17.
Es de advertir que los argumentos conflictivos y en oca-siones increíbles de González Cardona no le merecieron crédito a la Comisionada Especial, quien tuvo ante sí toda la prueba presentada por las partes. Tampoco a nosotros nos persuaden; más bien nos llevan a concluir que, en los procedimientos ante el Tribunal de Primera Instancia, así como en la tramitación de este proceso disciplinario, el querellado brindó información falsa o imprecisa con la in-tención de evadir las consecuencias de sus actos.
Como vemos, el querellado faltó a la verdad infrin-giendo así el Canon 35, supra. Su conducta hacia sus com-pañeros abogados y con el tribunal, así como para con la Comisionada Especial, no se caracterizó por ser sincera y honrada. Engañó a sus compañeros abogados cuando, pre-vio al 2 de diciembre de 2002, les informó vía telefónica que *575hacía dos meses había renunciado a la representación legal de los demandados y le había entregado el expediente al señor Fortis.
Para con el tribunal, utilizó medios incompatibles con la verdad al realizar una falsa relación de los hechos cuando el 31 de julio de 2003, en reacción a la “resolución y orden” emitida por el foro primario, solicitó reconsideración de ésta, manifestando que hacía más de siete meses que el señor Fortis había contratado a otro abogado, por lo que había renunciado a su representación legal y le había en-tregado el expediente. Incluso, indujo a error al tribunal al insistir en varias ocasiones que sus incomparecencias se debían a que se le enviaban los pronunciamientos del tribunal a direcciones que no eran la suya, cuando, precisa-mente, en el escrito de reconsideración que presentó hacía constar como suya la misma dirección que constaba en el expediente del tribunal, la cual era idéntica a la que se le notificó la “resolución y orden” de la cual solicitó reconsideración. En este sentido, contravino lo dispuesto en el Canon 35 al someter ante la consideración del tribunal un documento que no se ajustó a la sinceridad de los hechos.
Respecto al procedimiento disciplinario seguido ante la Comisionada Especial, ésta concluyó que el querellado “presentó información no ajustada a la realidad para justi-ficar su conducta”. Indicó que el querellado no había sido sincero ni honrado al informarle que para el 27 de agosto de 2002 había enviado por correo su moción de renuncia y le había entregado el expediente al señor Fortis, porque éste ya había contratado otro abogado, cuando en realidad para el 18 de febrero de 2003 no había presentado solicitud de renuncia al tribunal, ya que la presentó el 11 de marzo de 2003. Ante esta situación, la Comisionada Especial le concedió la oportunidad de contradecir lo anterior me-diante algún recibo que acreditara la entrega del expe-diente, o algún documento o recibo que acreditara el envío *576de las mociones de renuncia que él alegaba haber enviado a tiempo, pero el querellado le respondió que no tenía ma-nera de probarlo.
Así configurado el caso que le correspondió atender a la Comisionada Especial, ésta concluyó en su informe:
[N]os llama la atención la postura y conducta reiterada una y otra vez del querellado a los efectos de que no cometió falta alguna; que cumplió con las normas y procedimientos en ins-tancia; y su comprobada conducta de anunciar gestiones o po-seer prueba que presentará para derrotar lo imputado lo que nunca hace o provee.
Se detecta en el querellado tener él un convencimiento serio de que todos están contra él, haciendo abstracción de los he-chos tal cual comprobadamente ocurrieron. El querellado hace caso omiso de la naturaleza real de todos estos incidentes que lo involucran a él.
A la fecha de la vista del 20 de noviembre de 2008 el quere-llado s[ó]lo recordaba que se le habían impuesto $100 por con-cepto de sanciones y a preguntas contestó que no las había pagado por ser improcedentes, ya que él renunció en tiempo, aunque aceptó que se fue a vivir para Estados Unidos. Su repetida defensa es que aunque acepta [que] se enviaban las notificaciones del tribunal no le llegaban porque se enviaban a direcciones erróneas y porque él no las recibía en tiempo por-que estaba en Estados Unidos. Recuérdese que es la teoría del querellado que esa persona Jorge Fortis probablemente por desquite, o por cualquier otra razón fue y dijo al tribunal que él le renunció a los casos porque no le pagó ningún dinero, aunque este dato no se ajusta a la realidad según establecimos y lo visualiza como un querellante aunque no lo es; ya que este asunto llegó ante este foro por un referido que hizo un juez del [TJribunal de [P]rimera [I]nstancia. Informe de la Comisio-nada Especial, págs. 15-16.
Ciertamente, el comportamiento observado por Gonzá-lez Cardona no estuvo a la altura de la honrosa profesión que ostentó y que ahora intenta reinsertarse. Mucho me-nos actuó como ministro y buen funcionario de la Judicatura. No albergamos duda alguna de que su con-ducta violó de manera inaceptable el deber de todo abo-gado de cooperar en la compartida e indivisible eiíco-mienda de lograr la verdad y ver cumplida la justicia. Sus *577actuaciones no sólo laceraron el honor y la dignidad de la profesión, sino que violaron los preceptos básicos que rigen a todos los miembros de la clase togada. Esto es, obvió su obligación de actuar con el más alto sentido de compromiso y respeto hacia sus compañeros de la profesión, los tribu-nales y sus clientes.
Luego de haber examinado el informe de la Comisio-nada Especial, y en vista de que González Cardona conti-núa tratando de justificar su conducta con argumentos inmeritorios e información que no se ajusta a la realidad, resolvemos que no procede reinstalarle al ejercicio de la abogacía. Como hemos visto, el querellado no sólo realizó manifestaciones ofensivas contra algunos de los miembros de este Tribunal, sino que perpetró un incumplimiento rei-terado con las órdenes de los tribunales, incluso nuestras órdenes durante el procedimiento disciplinario que ahora culmina. Además, mostró una clara dejadez y menosprecio en la tramitación del caso que le fue encomendado, y su falta de diligencia, honradez y sinceridad continúa patente. Estamos impedidos de avalar su conducta. Lo con-trario resultaría detrimental para la profesión, pues en forma alguna enaltece la toga.
V
Por los fundamentos que anteceden, procede denegar la solicitud de reinstalación al ejercicio de la abogacía del Sr. Eugenio González Cardona.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no interviene. Las Juezas Asociadas Señoras Fiol Matta y Rodríguez Rodrí-guez no intervinieron.

(1) Los casos a los que el querellado hace referencia son Pueblo v. González, 167 D.P.R. 350 (2006), e In re González Cardona, 167 D.P.R. 106 (2006).


(2) Véase In re Cuevas Velázquez, 174 D.P.R. 433 (2008).


(3) In re Gervitz Carbonell, 162 D.P.R. 665 (2004); In re Peña Peña, 153 D.P.R. 642 (2001); In re Freytes Mont, 117 D.P.R. 11 (1986); In re Liceaga, 82 D.P.R. 252 (1961).


(4) In re Gervitz Carbonell, supra; In re Ortiz Brunet, 152 D.P.R. 542 (2000); In re Filardi Guzmán, 144 D.P.R. 710 (1998).


(5) In re Gervitz Carbonell, supra; In re Ortiz Brunet, supra.


(6) Íd.


(7) 4 L.P.R.A. Ap. IX, C. 9; In re Hoffman Mouriño, 170 D.P.R. 968 (2007).


(8) 4 L.P.R.A. Ap. IX, C. 9.


(9) In re Vilches López, 170 D.P.R. 793 (2007).


(10) In re González Carrasquillo, 164 D.P.R. 813 (2005); In re Otero Fernández, 145 D.P.R. 582 (1998).


(11) In re Gervitz Carbonell, supra.


(12) In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Colón Torres, 129 D.P.R. 490 (1991).


(13) In re Marini Román, 165 D.P.R. 801 (2005).


(14) In re Gervitz Carbonell, supra.


(15) 4 L.P.R.A. Ap. IX, C. 12.


(16) In re Roldos Matos, 161 D.P.R. 373 (2004).


(17) Íd.; In re Soto Colón, 155 D.P.R. 623 (2001).


(18) In re Roldos Matos, supra, pág. 384, citando a In re Ayala Torres, 150 D.P.R. 288, 293-294 (2000).


(19) In re Vilches López, supra, pág. 800.


(20) 4 L.P.R.A. Ap. IX, C. 20.


(21) Íd.


(22) In re Rivera Ramos, 178 D.P.R. 651 (2010).


(23) 4 L.P.R.A. Ap. IX, C. 35.


(24) In re Vélez Báez, 176 D.P.R. 201 (2009).


(25) In re Santiago Tirado, 173 D.P.R. 786 (2008); In re Grau, Acosta, 172 D.P.R. 159 (2007).


(26) In re Santiago Tirado, supra; In re López González, 171 D.P.R. 567 (2007).


(27) In re Fernández de Rniz, 167 D.P.R. 661 (2006).


(28) In re Vélez Báez, supra; In re López González, supra.


(29) 4 L.P.R.A. Ap. XXI-A.


(30) In re Rivera hozada, 176 D.P.R. 215 (2009); In re Gordon Menéndez I, 171 D.P.R. 210 (2007); In re Pagán Pagán, 171 D.P.R. 975 (2007).


(31) Íd.


(32) In re Irizarry Vega, 176 D.P.R. 241 (2009).


(33) Íd.


(34) 32 L.P.R.A. Ap. IV, R. 16(5). Téngase en cuenta que cuando la Regla 1 de las anteriores Reglas de Evidencia dictaba que éstas eran “aplicables en todas las salas del Tribunal General de Justicia del Estado Libre Asociado de Puerto Rico en proce-dimientos de naturaleza civil y criminal”, se entendía que ello incluía cualquier ac-ción judicial celebrada ante un comisionado especial. Ahora bien, las Reglas de Evi-dencia vigentes especifican —Regla 103— que éstas aplican “en los procedimientos ante el Tribunal Supremo”. En vista de ello, los procedimientos disciplinarios lleva-dos a cabo por este Tribunal, incluso cuando la dirección de la vista se haya delegado a un comisionado especial, están sujetos a lo que dispongan las Reglas de Evidencia —incluida la Regla 304 (32 L.P.R.A. Ap. IV), Presunciones específicas— siempre que aplicarlas no conflija con las disposiciones de nuestro Reglamento.


(35) In re González Carrasquillo, supra; In re Otero Fernández, supra.


(36) In re Crespo Enriquez, 147 D.P.R. 656 (1999).


(37) 4 L.P.R.A. Ap. IX, C. 9.


(38) 4 L.P.R.A. Ap. IX, C. 20.